SENTENCIA
El Procurador General de Puerto Rico acudió —vía cer-tiorari— ante este Tribunal en revisión de una resolución, de fecha 12 de agosto de 1993, emitida por el Tribunal Superior de Puerto Rico, Sala de Caguas, mediante la cual dicho foro judicial declaró con lugar una solicitud de nuevo juicio —fundamentada la misma en el descubrimiento de nueva prueba— que radicaran los aquí recurridos Martí-nez Ortiz, Concepción Villafañe, Ramos González y Nieves Caraballo; acusados que habían sido declarados culpables, por el Jurado que intervino en el proceso que se les cele-brara, del delito de asesinato en segundo grado y varias infracciones a la Ley de Armas de Puerto Rico.
Mediante Resolución de fecha 10 de septiembre de 1993, y a los fines de evaluar el recurso radicado, le concedimos término a los recurridos para exponer su posición; en auxi-lio de jurisdicción, ordenamos la paralización de los proce-dimientos en instancia. La parte recurrida ha *101comparecido. El Estado radicó escrito de réplica. Estando en condiciones de resolver el recurso radicado, procedemos a resolver el mismo, sin ulterior trámite, al amparo de las disposiciones de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A. Procede revocar; veamos por qué.
Conforme surge de los escritos radicados por las partes, el Jurado que intervino en el caso —y que rindió un vere-dicto de culpabilidad contra los aquí recurridos por los de-litos de asesinato en segundo grado e infracción a varios Artículos de la ley de Armas de Puerto Rico— tuvo ante su consideración, de manera principal, el testimonio oral de dos (2) testigos, a saber: el de José Ramos Ríos, quien de-claró como testigo de cargo e inculpó a los aquí recurridos, y el de Sergio Merced Espada, quien testificó por la defensa y quien declaró que los recurridos no eran las personas que él vio cometer el asesinato en controversia.
El veredicto de culpabilidad rendido por los señores del Jurado obviamente es indicativo de que éstos, ejercitando la facultad que le concede nuestro ordenamiento jurídico de adjudicar credibilidad, le creyeron al testigo de cargo y que rechazaron la declaración del testigo presentado por la defensa —testigo, alegadamente, ocular de los hechos— cuyo testimonio exculpaba totalmente a los recurridos.
Está en controversia ante este Tribunal la solicitud de nuevo juicio radicada por la representación legal de los re-curridos, al amparo de las disposiciones de la Regla 188 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, por alegada-mente haberse descubierto “nueva prueba, la cual, de ha-ber sido presentada en el juicio, probablemente habría cambiado el veredicto o fallo” emitido; consistente dicha alegada nueva prueba en la declaración de Juan Antonio Fuentes, c/p “Tony Pantera”, cuyo testimonio es sustancial-*102mente igual al testimonio del testigo de defensa que de-claró en el juicio celebrado.(1)
La norma aplicable a esta clase de situación fue correc-tamente expuesta, y resumida, por este Tribunal en la sen-tencia que emitiera en Pueblo v. Morales Rivera, 115 D.P.R. 107 (1984).(2) Expresamos en dicho caso, en lo pertinente, que una moción de nuevo juicio fundada en el descubri-miento de nueva prueba sólo procede cuando esta última: (1) no se pudo descubrir con razonable diligencia antes del juicio; (2) no es meramente acumulativa-, (3) no impugna la prueba aducida durante el juicio-, (4) es creíble, y (5) pro-bablemente produciría un resultado diferente.
De la breve relación de los procedimientos que hiciéra-mos al comienzo de la presente ponencia, inmediatamente "salta a la vista y hiere la retina”, In re Roldán González, 113 D.P.R. 238, 242 (1982), que la “nueva prueba” con que cuenta la defensa para fundamentar su solicitud de nuevo juicio incumple, cuando menos, con el segundo y tercero de los requisitos. Esto es, la declaración del “nuevo” testigo —Juan Antonio Fuentes c/p “Tony Pantera”— definitiva-mente constituye prueba de carácter acumulativo, por cuanto lo que hace es “corroborar” la declaración del tes-tigo de defensa Sergio Merced Espada, y, en adición, re-sulta impugnatoria de la declaración del testigo de cargo José Ramos Ríos. Aparte de ello, somos del criterio que el testimonio de “Tony Pantera”, probablemente, no hubiera cambiado, ni cambiaría, el veredicto de culpabilidad emi-tido por el Jurado que intervino en el caso.
El error que cometió el tribunal de instancia —al orde-nar un nuevo juicio en el presente caso— es grave y *103lamentable. El mismo desequilibra y / o trastoca totalmente nuestro sistema de justicia ya que hace vulnerable todas las convicciones decretadas a nivel de instancia. No pode-mos validar dicha errónea actuación.
Revocamos, en consecuencia, la determinación que hi-ciera el tribunal de instancia de concederle un nuevo juicio a los aquí recurridos. Por los fundamentos antes expresa-dos, se expide el auto de “certiorari” solicitado y se dicta Sentencia revocatoria de la resolución de fecha 12 de agosto de 1993, devolviéndose el caso al tribunal de instancia para procedimientos ulteriores consistentes con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General.
El Juez Presidente Señor Andréu Gar-cía y el Juez Asociado Señor Negrón García se inhibieron. El Juez Asociado Señor Hernández Denton emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Alonso Alonso.
(Fdo.) Francisco R. Agrait Liado Secretario General
- O -

 La única diferencia entre el testimonio de estos dos (2) testigos es que “Tony Pantera” alega puede identificar, si los ve nuevamente, a las personas que, según él, perpetraron los hechos y que, alega, que el testigo de cargo José Ramos Ríos no estaba al momento de ocurrir los hechos delictivos.


 Dicha Sentencia, aun cuando no establece precedente, resume correctamente la norma aplicable.